Citation Nr: 1103369	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include major depression and schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and schizophrenia.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 
1965.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the benefits sought on 
appeal.

The Board notes that the psychiatric claim on appeal has been 
developed by the RO to include only schizophrenia.  However, the 
Court of Appeals for Veterans Claims (CAVC or Court) has recently 
held that the scope of a mental health disorder claim includes 
any mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the schizophrenia claim has been 
recharacterized to include any psychiatric disorder.  


FINDINGS OF FACT

1.  An unappealed January 1979 rating decision denied service 
connection for a nervous disorder to include latent-type 
schizophrenia.

2.  The evidence pertaining to the Veteran's acquired psychiatric 
disorder submitted subsequent to the January 1979 rating decision 
was not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The Veteran's current acquired psychiatric disorder is shown 
to be etiologically related to his active military service.




CONCLUSIONS OF LAW

1.  The RO's January 1979 rating decision that denied service 
connection for latent type schizophrenia is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  The criteria for service connection for the Veteran's 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In a January 1979 rating decision, the Veteran was denied service 
connection for latent type schizophrenia, and he was advised of 
his appellate rights.  The Veteran did not appeal this decision 
and it became final.  The Veteran was advised that the medical 
records only showed a diagnosis for personality disorder, which 
is not a compensable disability under VA laws. 
In December 2006, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a 
psychoneurotic condition.  For claims such as this received on or 
after August 29, 2001, a claim shall be reopened and reviewed if 
"new and material" evidence is presented or secured with respect 
to a claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, lay statements and medical records have been added 
to the record since the January 1979 denial.  This evidence is 
new because it has not previously been submitted.  This evidence 
is also material.  As noted above, a review of the January 1979 
rating decision reveals that the Veteran's claim for service 
connection appears to have been denied because the medical 
records only showed a diagnosis for personality disorder.  Since 
that time, the Veteran has been diagnosed with major depression, 
documented in a March 2009 private outpatient treatment record.  
This bears directly and substantially upon the specific matter 
under consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the Veteran's claim for service connection for 
an acquired psychiatric disorder is reopened.

Service Connection Claim

As previously mentioned, to establish direct service connection, 
the record must contain:  (1) medical evidence of a current 
disorder; (2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and, (3) medical evidence of a nexus between the 
current disorder and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disorder requires evidence of the existence of a current disorder 
and evidence that the disorder resulted from a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131.

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a disorder in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a current diagnosis has been established.  The Veteran has 
been diagnosed with major depression, documented in a March 2009 
private outpatient treatment record.

In regards to the Veteran's service treatment records (STRs), in 
June 1965, the Veteran was diagnosed with duodenal ulcer, lumbar 
pain.  The treatment record states that this physical symptom 
could be from a strain or from a psychophysical reaction.  In 
August 1965, the Veteran was diagnosed with "irritable colon - 
psychogenic."  Throughout his appeal, the Veteran has also 
stated that he was sad and nervous during his active military 
service.

As for a nexus opinion, the file contains one positive nexus 
opinion from Dr. E.S.R.D., a private psychiatrist.  In a March 
2009 medical opinion, Dr. E.S.R.D. concluded that the Veteran's 
emotional problems "undoubtedly" began during his active 
military service (i.e., when "he was stationed in the fort in 
North Carolina").  In an addendum to the March 2009 medical 
opinion, Dr. E.S.R.D. also determined that "the symptomatology 
that [the Veteran] presented while he was in Ft. Bragg, NC 
[during his active military service] . . . were somatizations of 
a depression that was not diagnosed, except in two notes from 
doctors that suggested an emotional condition for his [physical] 
complaints."  Dr. E.S.R.D. refers to the two complaints in 1965.  
Dr. E.S.R.D. concluded that the Veteran's depressive condition 
was "initially hidden by innumerable complaints of the 
gastrointestinal system, but were developing openly until [the 
Veteran] entered the Julia Clinic in 1977" and was hospitalized 
for his acquired psychiatric disorder.  She formed her opinion 
after a physical examination of the Veteran, the reported 
personal history of the Veteran, and a review of the Veteran's 
STRs and post-service medical records.  The claims file contains 
no contrary medical opinions.  The Veteran has not been afforded 
a VA examination, but the Board finds that a VA examination is 
not necessary since the private medical evidence in the claims 
file is sufficient to make a decision on this case.

Therefore, the positive evidence of record, combined with the 
Veteran's lay statements regarding the reported date of onset of 
his acquired psychiatric disorder, persuades the Board that the 
Veteran's current acquired psychiatric disorder is, in fact, 
related to his active military service.  In sum, the Board finds 
that the preponderance of the evidence is in favor of the claim 
for service connection.  As such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for an acquired psychiatric disorder 
is reopened.

The claim for service connection for an acquired psychiatric 
disorder is granted, subject to the statutory and regulatory 
provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


